DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Andreou (US 2017/0131143).
Regarding Claim 1, Andreou discloses a photodetector comprising a plurality of channels each having a plurality of SPAD units [Abstract; Fig 4A-6; 11, 15; 0016-20; 0025; 0029], each SPAD unit having an avalanche photodiode [0042-47; 0053-4; 0059-63; 0074-80; 0090; 0096; 0101-02; 0107-09; 0115-16; 0129; 0139], wherein the photodetector is capable of selecting outputting or non-outputting of the channels [0042-47; 0053-4; 0059-63; 0074-80; 0090; 0096; 0101-02; 0107-09; 0115-16; 0129; 0139], the SPAD unit includes: an active quenching circuit which performs active quenching of the avalanche photodiode [0042-47; 0053-4; 0059-63; 0074-80; 0090; 0096; 0115-16; 0139]; and a control circuit which brings the active quenching circuit which corresponds to the channel where non-outputting is selected into an operable state [0042-47; 0053-4; 0059-63; 0074-80; 0090; 0096; 0101-02; 0107-09; 0115-16; 0129; 0139].
Regarding Claim 8, Andreou discloses a distance measuring device [Abstract; Fig 4A-6; 11, 15; 0016-20; 0025; 0029] comprising: a measuring light irradiation unit that emits a measuring light to a distance measuring object [0042-47; 0053-4; 0059-63; 0074-80; 0090; 0096; 0101-02; 0107-09; 0115-16; 0129; 0139]; a photodetector that detects the measuring light [0042-47; 0053-4; 0059-63; 0074-80; 0090; 0096; 0101-02]; and a distance measuring unit that measures a distance from the distance measuring device to the distance measuring object based on a light emission timing of the measuring light emitted by the measuring light irradiation unit and a light reception timing of the photodetector [0042-47; 0053-4; 0059-63; 0074-80; 0090; 0096; 0101-02; 0107-09; 0115-16; 0129; 0139, wherein the photodetector includes a plurality of channels each having a plurality of SPAD units, and each of the plurality of SPAD units having an avalanche photodiode [0042-47; 0053-4; 0059-63; 0074-80; 0090; 0096; 0101-02; 0107-09; 0115-16; 0129; 0139, the photodetector is capable of selecting outputting or non- outputting of the channels, and the SPAD unit has: an active quenching circuit that performs active quenching of the avalanche photodiode [0042-47; 0053-4; 0059-63; 0074-80; 0090; 0096; 0101-02; 0107-09; 0115-16; 0129; 0139]; and a control circuit that brings the active quenching circuit which corresponds to the channels where the non-outputting is selected into an operative state [0042-47; 0053-4; 0059-63; 0074-80; 0090; 0096; 0101-02; 0107-09; 0115-16; 0129; 0139].
Regarding Claims 2 and 9, Andreou also discloses a first switch connected to a high-potential side power source, wherein the control circuit brings the first switch into a non-conductive state in the SPAD unit where the non-outputting is selected [0042-47; 0053-4; 0059-63; 0074-80; 0090; 0096; 0101-02; 0107-09; 0115-16; 0129; 0139].
Regarding Claims 3 and 10, Andreou also discloses a quenching resistor, wherein the avalanche photodiode is connected to the quenching resistor in series [0042-47; 0053-4; 0059-63; 0074-80; 0090; 0096; 0101-02; 0107-09; 0115-16; 0129; 0139].
Regarding Claims 4 and 11, Andreou also discloses an integrated value outputting unit which performs time integration of outputs of the SPAD units where non-outputting is selected for a predetermined time, and outputs an integrated value or a time until the integrated value reaches an upper limit of the integrated value during a period where non-outputting is selected [Abstract; 0042-47; 0053-4; 0059-63; 0074-80; 0090; 0101-02; 0107-09; 0115-16; 0139].
Regarding Claims 5 and 12, Andreou also discloses  an integrator that performs time integration of outputs of the SPAD units within a predetermined time, and outputs an integrated value within the period where non-outputting is selected; and a timer that counts a time until an integrated value reaches the integrated value or an upper limit of the integrated value [0042-47; 0053-4; 0059-63; 0074-80; 0090; 0096; 0101-02; 0107-09; 0115-16; 0129; 0139].
Regarding Claims 6 and 13, Andreou also discloses  wherein the integrator is formed as any one of a capacitor, a counter and a low-pass filter [0039; 0050-53; 0059; 0063; 0074-80; 0090; 0115-16; 0139].
Regarding Claims 7 and 14, Andreou also discloses  : a current limiting resistor and a second switch connected in series between a cathode of the avalanche photodiode and a high-potential side power source, wherein the control circuit determines whether or not a potential level of the cathode has reached a restored state during a predetermined restoring period, and brings the second switch into an ON state in a case where the cathode has not reached the restored state [0039; 0042-47; 0050-54; 0059; 0063; 0074-80; 0090; 0101-02; 0107-09; 0115-16; 0139].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645